             Case 1:20-cv-02332-ELH Document 22 Filed 05/07/21 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MARYLAND

STEPHEN C. STRAND,                               *

Petitioner                                       *

v                                                *           Civil Action No. ELH-20-2332

WARDEN OF PGCCC,                                 *

Respondent                                  *
                                           ***
                                       MEMORANDUM

       On August 12, 2020, the court received a “Complaint” from Stephen C. Strand, who is self

represented, alleging that he is being held unlawfully in detention at Prince George’s County

Correctional Center (“PGCCC”) in Upper Marlboro, Maryland. ECF 1. According to Strand, the

charges that led to his detention have been nolle prossed and therefore he should be released. Id.

Because Strand seeks immediate release, id. at 2, the court construed the pleading as a Petition for

Writ of Habeas Corpus. ECF 3. Strand has since filed several supplements. See ECF 4, ECF 5,

ECF 6, ECF 7, ECF 8, ECF 12, ECF 17.

       On September 23, 2020, Respondent filed an amended answer (ECF 11), with exhibits that

pertain to the State record. He argues that the Petition should be dismissed, without prejudice,

because the claim is unexhausted. Strand replied. ECF 16.

       No hearing is needed to resolve this matter. Local Rule 105.6. For the reasons set forth

below, Strand’s Petition shall be dismissed, without prejudice.

                                         I.     Background

       By Indictment filed on August 23, 2018, in the Circuit Court for Prince George’s County,

Maryland, Strand was charged with robbery with a deadly weapon, conspiracy to do the same, and

related offenses of assault, theft, and use of a handgun. State v. Strand, Case No. CT-18-1106B
          Case 1:20-cv-02332-ELH Document 22 Filed 05/07/21 Page 2 of 6



(Cir. Ct. Pr. George’s Cnty.), ECF 11-2 at 18-27. He was subsequently detained at PGCCC.

       Strand claims that on September 16, 2019, he appeared before Judge Sean D. Wallace in

the Circuit Court. He argued that the court lacked personal jurisdiction in his criminal matter.

ECF 12. Following the proceeding, Strand moved to dismiss the charges. Id. He claims that on

October 2, 2019, a nolle prosequi was entered on all charges. However, Strand was not released

from PGCCC. ECF 1.

       In January 2020, Strand informed his newly appointed defense attorney that the charges

had been nolle prossed, and counsel advised him that “it’s probably a mistake.” ECF 6 at 1. On

August 3, 2020, Strand, proceeding pro se, filed a Motion for Immediate Release, asserting that

his case had been “closed with a disposition of ‘Nolle Pros.’” ECF 11-2 at 89-104. Judge Wallace

denied the motion that same day. Id. at 104.

       Strand filed a “Motion for Immediate Release” on August 10, 2020. He reiterated his

position, but Judge Michael R. Pearson rejected it on August 13, 2020. Id. at 105-06.

       On August 14, 2020, Strand filed a pleading titled “Issuance of Writ of Habeas Corpus,”

presenting the same argument and seeking his release. Id. at 107-09. On August 20, 2020, Judge

Nicholas E. Rattal denied the motion by marginal order stating: “No record of case entering nol

prosse. Case still pending.” Id. Judge Rattal then issued a formal order on September 1, 2020,

denying the “Issuance of Writ of Habeas Corpus.” Id. at 110.

       Strand filed a “Response to Denial of Writ of Habeas Corpus” on September 15, 2020,

asserting the same argument that he had lodged in his previous filings. Id. at 111-13. The

following day, Judge Rattal entered an Order stating, in pertinent part, id.at 114-16:

       A review of the defendant’s case file demonstrated that there was no evidence to
       support his claim, and that the charges in his case had not been dismissed.
       Accordingly, the undersigned found the defendant’s confinement to be lawful and
       denied his Petition for Writ of Habeas Corpus.

                                                 2
         Case 1:20-cv-02332-ELH Document 22 Filed 05/07/21 Page 3 of 6




               In his letter of response, the defendant re-asserted his claim that his charges
       had been dismissed and attached photographs of his case on Maryland Case Search
       in support. The photographs portrayed that each of the defendant’s charges had
       been entered nolle prosequi by the State, with a disposition date of October 2, 2019.
       Following the Court’s second thorough review of the defendant’s case file, the
       Court stands by it’s [sic] finding that the defendant’s charges had not been dropped.
       The defendant was not present in court on October 2, 2019, and there is nothing in
       the file to indicate that anything happened in his case on October 2, 2019.
       Additionally, there is no daily sheet produced from any hearing for an individual
       with the defendant’s name or case number. This was confirmed by a review of
       every daily sheet from each case that was heard in the courthouse on that date.

                Further, there is no daily sheet to support the docket entry that there was an
       adult case finding or disposition on October 2, 2019, and no evidence that the State
       filed a line to nolle pross the charges at any point throughout the defendant’s case.
       Generally, when a case is nolle prossed in open court, both the judge and the deputy
       need to sign the docket entry confirming the entry of nolle prosequi, a release order
       is sent to the jail that same day, and the defendant is released. There is no evidence
       in the record that any of these additional steps were taken, which further supports
       the Court’s position.

               Finally, the defendant appeared for a status hearing before the Honorable
       Beverly J. Woodard on June 30, 2020 and failed to raise the alleged dismissal with
       the Court. On the contrary, the daily sheet from that hearing reveals that the
       defendant was considering a plea that had been offered by the State. At that time,
       the case was ordered to continue in due course so that the defendant could consider
       the plea offer, and he was advised of his new trial date on January 21, 2021.

               The Criminal Clerk’s Office was contacted about this matter, and the Court
       discovered that a clerical error had been made, resulting in misinformation being
       provided to Maryland Case Search. The Clerk’s Office advised the docket entry on
       October 2, 2019 was made inadvertently, and that no adult finding had been made
       in the case. Because Maryland Case Search obtains its information from the Clerk’s
       Office and then uses it to populate[] the online case search application, the
       defendant’s charges were mistakenly listed as nolle prossed. The Clerk’s Office is
       now aware of the error and will correct its records, which will in turn cause
       Maryland Case Search’s records to be corrected.

               As the Court previously stated on September 1, 2020, there is no evidence
       in the file to support the defendant’s allegations. His case remains active and his
       charges have not been dismissed.

       On September 18, 2020, the docket in Strand’s criminal case was corrected to reflect that

the case was active and awaiting Strand’s consideration of a plea offer. Id. at 124. Strand filed

                                                 3
            Case 1:20-cv-02332-ELH Document 22 Filed 05/07/21 Page 4 of 6



another response to the Circuit Court’s order indicating that he disagreed with the disposition. Id.

at 117-18. Nothing in the Circuit Court docket indicates that Strand filed an application for leave

to appeal the denial of habeas corpus relief to the Maryland Court of Special Appeals. See State

v.   Strand,   Case      No.   CT-18-1106B       (Cir.   Ct.   Pr.   George’s   Cnty.),   available   at

http://casesearch.courts.state.md.us; see also Md. Code, Cts. & Jud. Proc. § 3-707 (stating that “a

petitioner may apply to the Court of Special Appeals for leave to appeal . . . within ten days after

the denial or grant of habeas corpus relief”).

        Strand filed the instant Petition in this Court on August 12, 2020, two days before he filed

his petition in state court. ECF 1. He continues to challenge his detention in light of nolle prosequi

being entered on his criminal charges on October 2, 2019, and he seeks immediate release. Id.1

Without providing documentation, Strand claims that following the Circuit Court’s denial of his

Motion for Immediate Release, he presented this issue to the Maryland Court of Special Appeals,

which declined to address the matter due to lack of jurisdiction. ECF 16 at 4. Strand does not

dispute Respondent’s assertion that he failed to appeal from the Circuit Court’s denial of habeas

corpus relief. See id.



        1
          In ECF 16, Strand summarily asserts that even if nolle prosse had been entered
erroneously, he is entitled to immediate release. Id. at 1. As Respondent correctly notes, however,
Strand “fails to understand or acknowledge that docket entries, input by courtroom clerks, are only
reflective of what is in a court’s case file and is not the official court record.” ECF 11-1 at 10.
The law is well-settled that when there is “conflict between the recitals of the record proper as to
a matter properly a part thereof and the recitals of the bill of exceptions . . . the record proper
controls.” Roach v. United States, 51 F.2d 65, 66 (4th Cir. 1931) (citations omitted). Thus, a nolle
prosse entered on the docket that contradicts the court record would not entitle Strand to the relief
that he seeks.

        In any event, dismissal on basis of nolle prosequi does not operate as acquittal in Maryland
and a subsequent indictment of Strand on the same charges following the entry of nol prosse based
on a clerical error would not violate the “prohibition against multiple prosecutions and multiple
punishments, proscribed by the Double Jeopardy Clause through the Fifth and Fourteenth
Amendments.” State v. Garner, 68 Md. App. 445, 453, 511 A.2d 1144, 1146-49 (1986).
                                                    4
          Case 1:20-cv-02332-ELH Document 22 Filed 05/07/21 Page 5 of 6



       At this time, Strand’s criminal trial in state Circuit Court is scheduled to begin on October

12, 2021. See State v. Strand, Case No. CT-18-1106B.

                                           II.     Discussion

       A habeas petitioner must exhaust all available state court remedies before seeking habeas

corpus relief in this Court. See 28 U.S.C. § 2254(b) and (c); see also Preiser v. Rodriguez, 411

U.S. 475, 491 (1973). Exhaustion is established where both the operative facts and controlling

legal principles of each claim have been fairly presented to the state courts. See Baker v. Corcoran,

220 F.3d 276, 289 (4th Cir. 2000) (citations omitted).

       Pretrial federal habeas relief is available if the petitioner is in custody, has exhausted state

court remedies, and special circumstances exist that justify intervention by the federal court. See

Dickerson v. Louisiana, 816 F.2d 220, 224-26 (5th Cir. 1987). Special circumstances justifying

this court’s intervention do not exist where there are procedures in place to protect a petitioner’s

constitutional rights. See Moore v. DeYoung, 515 F.2d 437, 449 (3d Cir. 1975) (assertion of

appropriate defense at trial forecloses pretrial federal habeas relief); Drayton v. Hayes, 589 F.2d

117, 120-21 (2d Cir. 1979) (double jeopardy claim justified pretrial federal habeas intervention

because constitutional right claimed would be violated if petitioner went to trial); see also Younger

v. Harris, 401 U.S. 37 (1971). In the pretrial context, federal courts must abstain from exercising

jurisdiction over a claim that may be resolved through trial of the merits or by other state

procedures available for review of the claim. See Braden v. 30th Judicial Circuit Court, 410 U.S.

484, 489-90 (1973).

       In Maryland, “[a] judge of the circuit court for a county, of the Court of Special Appeals,

or of the Court of Appeals has the power to grant the writ of habeas corpus and exercise jurisdiction

in all matters pertaining to habeas corpus.” Md. Code, Cts. & Jud. Proc., § 3-701. Where, as here,



                                                  5
           Case 1:20-cv-02332-ELH Document 22 Filed 05/07/21 Page 6 of 6



Strand failed to appeal from the Circuit Court’s denial of his request for habeas corpus relief, he

has failed adequately to exhaust the available State remedies. Therefore, the Petition shall be

dismissed, without prejudice.

                                  III.    Certificate of Appealability

       When a district court dismisses a habeas petition solely on procedural grounds, a certificate

of appealability will not issue unless the petitioner can demonstrate both “(1) ‘that jurists of reason

would find it debatable whether the petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.’” Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v.

McDaniel, 529 U.S. 473, 484 (2000)). Strand fails to meet this standard. Therefore, a Certificate

of Appealability shall not issue.2

                                           IV.      Conclusion

       For the foregoing reasons, the Petition is DISMISSED, without prejudice. The court

declines to issue a Certificate of Appealability. A separate Order follows.



May 7, 2021                                             /s/
Date                                             Ellen L. Hollander
                                                 United States District Judge




       2
        This ruling does not bar Strand from seeking a certificate of appealability from the United
States Court of Appeals for the Fourth Circuit.

                                                    6
